PER CURIAM.
Upon consideration of the briefs and oral argument and after careful examination of the record on appeal we are of the opinion that there is clear and convincing evidence to support the final judgment of adoption, particularly when taking into consideration the psychiatric testimony which the trial court initially considered but ultimately and improperly excluded.1 1 Fla.Jur., Adoption, sec. 20; Marine Exploration Company, Inc. v. McCoy, Fla.App. *7751975, 308 So.2d 43; Steiger v. Massachusetts Casualty Insurance Co., Fla.App.1971, 253 So.2d 882; Ross v. State, Fla.App. 1974, 294 So.2d 663; Jones v. State, Fla.1974, 289 So.2d 725. The. appellant having failed to clearly demonstrate reversible error the final judgment of adoption is affirmed.2
CROSS, MAGER, and DOWNEY, JJ., concur.

. On motion for rehearing from the final judgment, the trial court struck the psychiatrist’s testimony which judicial act is the subject matter of a cross appeal by the appellee.


. The order on rehearing striking the psychiatric testimony is vacated and set aside.